                                                                                           E-FILED
                                                            Tuesday, 15 October, 2019 03:22:44 PM
                                                                      Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


JOYCE BENDER,                                  )
                                               )
      Plaintiff,                               )
                                               )
 v.                                            )        Case No. 18-3252
                                               )
PRAIRIE STATE BANK & TRUST,                    )
                                               )
      Defendant.                               )

                                      OPINION

RICHARD MILLS, United States District Judge:

      Plaintiff Joyce Bender filed a pro se complaint asserting claims pursuant to

Title VII of the Civil Rights Act, 42 U.S.C. § 2000e.

      Pending is the Defendant’s motion for summary judgment.

      The Plaintiff brings this action against her former employer, Prairie State

Bank & Trust. She claims she was discriminated against based on color, race and

due to her use of leave under the Family Medical Leave Act (“FMLA”). The

Plaintiff further asserts the Defendant intentionally discriminated against her by

failing to stop harassment and by retaliating against the Plaintiff because she did

something to assert rights protected by the laws.

      In describing her claim, the Plaintiff refers to allegations of a (1) hostile work

environment; (2) harassment without regard to her disability; (3) incorrect
                                           1
application of the FMLA; (4) racist and threatening comments about police officers

shooting minorities; and (5) after reporting these alleged comments regarding police

officers and minorities, she asserts she suffered unfair treatment.

      The Defendant alleges that although Plaintiff alleged “race” and “disability”

claims against the Defendant in the Charge of Discrimination she filed with the City

of Springfield Office of Community Relations (“SOCR”) and the Equal

Employment Opportunity Commission (“EEOC”), she never asserted any claim for

“retaliation” as she makes in her complaint. Accordingly, the Defendant contends

any “retaliation” claims should be stricken.

      The scope of a case brought in federal court is limited by the nature of the

charges filed with the EEOC. See Rush v. McDonald’s Corp., 966 F.2d 1104, 1110

(7th Cir. 1992). In determining whether the complaint’s allegations are within the

scope of the EEOC charge, a court examines whether the allegations of the complaint

are “like or reasonably related to” those contained in the charge. See Kersting v.

Wal-Mart Stores, Inc., 250 F.3d 1109, 1118 (7th Cir. 2001). The reason for this rule

is so that the employer has notice of the claims against it and the EEOC and employer

are afforded an opportunity to settle the dispute. See Geldon v. S. Milwaukee School

Dist., 414 F.3d 817, 819 (7th Cir. 2005). A court typically applies a liberal standard

in determining if plaintiff’s claims are reasonably related to the claims mentioned

in her EEOC charge. See Miller v. American Airlines, Inc., 525 F.3d 520, 525-26


                                          2
(7th Cir. 2008). The key is whether there is a factual relationship between the claims.

See Kersting, 250 F.3d at 1118.

      The Defendant alleges that based on a review of the Plaintiff’s EEOC Charge

and her Complaint, it is apparent that the Complaint is the first instance a claim of

“retaliation” is asserted against the Defendant.         Therefore, the allegation of

retaliation did not pass through the requisite phases of investigation and conciliation.

      The Defendant notes that the SOCR’s Final Investigative Report shows that a

charge of retaliation was not part of the administrative process. The Defendant

further claims that, even if the Plaintiff’s Charge was somehow interpreted by the

Court as having contained an allegation of “retaliation,” the Complaint does not

contain the requisite elements for a successful retaliation claim.

      A Title VII retaliation charge requires the following three elements of proof:

“(1) [the plaintiff] must show that she engaged in statutorily protected expression;

(2) [the plaintiff] suffered an adverse action by her employer; and (3) there is a causal

link between her protected expression and the adverse action.” McKenzie v. Illinois

Department of Transportation, 92 F.3d 473, 483 (7th Cir. 1996).

      The Court agrees with the Defendant that Plaintiff’s EEOC Charge does not

refer to or allege any acts of retaliation. The court in McKenzie noted that retaliation

claims often arise after the filing of the EEOC charge. See McKenzie, 92 F.3d at

482. In those circumstances, a claimant should not have to file two EEOC charges.


                                           3
See id. To the extent that any acts of retaliation predate the filing of the EEOC

charges, however, a plaintiff must include those allegations in her administrative

charge if she wishes to include the retaliation claims in the complaint. See id.

      Some of the acts which form the basis of the Plaintiff’s complaint are alleged

to have occurred on or about July 15, 2016. According to the Final Investigative

Report, the Plaintiff resigned her employment position without any advance notice

on July 28, 2016. The Court notes that the Plaintiff’s Charge of Discrimination,

which alleges discrimination beginning on June 1, 2015, with the latest

discrimination occurring on July 18, 2016, was signed by the Plaintiff and notarized

on July 26, 2016—two days before she resigned.

      It is unclear exactly when the Plaintiff is alleging any retaliation occurred. In

her response to the Defendant’s motion, the Plaintiff states that “[t]he series of events

that took place after my initial compliant [sic] to HR & leading up to my separation

from the company will indeed show several forms of retaliation.” See Doc. No. 13.

      Any acts of retaliation that occurred prior to the filing of the Plaintiff’s EEOC

Charge would be barred because she did not include those acts in the EEOC Charge.

However, it is possible that acts of retaliation occurred in the days immediately

preceding her resignation and she references that in her response to the Defendant’s

motion. Given that possibility and based on the Plaintiff’s pro se status, the Court

declines at this time to dismiss her retaliation claim.


                                           4
      Ergo, the motion of Defendant Prairie State Bank & Trust to dismiss the

Plaintiff’s claim of retaliation [d/e 11] is DENIED.

      This case is referred to United States Magistrate Judge Tom Schanzle-Haskins

for the purpose of entering a Scheduling Order.

ENTER: October 11, 2019


      FOR THE COURT:
                                                       /s/ Richard Mills
                                                       Richard Mills
                                                       United States District Judge




                                          5
